Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
On line 1, after “wherein the”, delete --wherein the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim limitation recites a computer program per se.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-19 (13-19 as being dependent from claim 12) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,620,460. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the aforementioned patent teaches all the claim limitations except a rechargeable battery. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of the instant application to include a rechargeable battery, since it is known in the art to use rechargeable batteries for eyeglasses. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,620,460. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the aforementioned anticipates claim 20 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiratori (Pub. No.: US 2018/0246348).
Regarding Claim 1, Shiratori teaches, in Figures 1A-8, a computer readable storage medium having program code embodied therewith ([0010]), the program code executable by a processor to cause the processor to: receive one or more lighting commands via a hands-free interface at a spectrally-tunable loupe for adjusting one or more color characteristics of light emitted from a spectrally-tunable lighting module (715) for the loupe ([0042]); communicate the one or more lighting commands for the one or more procedures to the spectrally-tunable lighting module of the loupe; and illuminate an area for performing the one or more procedures in response to the one or more lighting commands communicated to the spectrally-tunable lighting module of the loupe ([0062]).
Regarding Claim 2, Shiratori teaches the computer program product of claim 1, wherein the program code is further executable by the processor to cause the processor to receive the one or more lighting commands form an external device (5) chosen from the group consisting of a computing device, a tablet , a smartphone (5) and a digital voice assistant.
Regarding Claim 12, Shiratori teaches, in Figures 1A-8, a system comprising: a head-mounted device (1) for illuminating an area based on one or more predetermined lighting commands ([0062]); a hands-free interface that communicates the one or more predetermined lighting commands for one or more procedures to be performed to the head-mounted device ([0042]); a spectrally tunable lighting module (715) that adjusts one or more spectral characteristics of light emitted by an LED module (30a-30f) of the head-mounted device in response to receiving the one or more predetermined lighting commands ([0057]); and a rechargeable battery ((90), [0043]) disposed within a portion of the head mounted device that supplies power to the spectrally tunable lighting module, and the LED module.
Regarding Claim 13, Shiratori teaches, in Figure 8, the system of claim 12, further comprising a computing device (5) separate from the head mounted device that wirelessly communicates the one or more predetermined lighting commands to the head-mounted device.
Regarding Claim 14, Shiratori teaches the system of claim 13, further comprising a display associated with the computing device separate from the head-mounted device ([0067]), wherein the display displays one or more lighting parameters of a selected lighting profile ([0070-0073]).
Regarding Claim 15, Shiratori teaches the system of claim 14, wherein the one or more lighting parameters include at last one parameter selected from color temperature and light intensity ([0099]).
Regarding Claim 20, Shiratori teaches, in Figures 1A-8, a device comprising: a mounting platform selected from an eyeglass frame (1), a visor, a hat, a headlamp strap; a spectrally tunable lighting module (715) adjustably mounted to the mounting platform and configured to: illuminating an area based on one or more predetermined lighting commands ([0062]); and adjust one or more spectral characteristics of light emitted by an LED module (30a-30f) of the head-mounted device in response to receiving the one or more predetermined lighting commands ([0057]); wherein the LED module comprises a plurality of LEDs selected from the group consisting of cool white LEDs, warm white LEDs, red LED, green LED, blue LED, and combinations thereof ([0037]), and a hands-free interface that communicates the one or more predetermined lighting commands for one or more procedures to be performed to the head-mounted device ([0042]).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori (Pub. No.: US 2018/0246348), in view of Haddick et al. (Pub. No.: US 2012/0249797); hereinafter referred to as “Haddick”.
Regarding Claim 17, Shiratori does not teach a diffuser lens. Haddick, in the same field of endeavor, teaches (see Figures 1-2) a head-mounted device comprising a diffuser lens (212) to minimize spectral inhomogeneities within the area illuminated by light emitted from the LED ([0156]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Shiratori by adding a diffuser lens as taught by Haddick, to mix the light (Haddick, [0156]).
Regarding Claim 18, Shiratori teaches sound control ([0054]). Shiratori does not teach a voice command for communicating the one or more predetermined lighting commands. Haddick, in the same field of endeavor, teaches (see Figures 1-2) a head-mounted device comprising a voice commands for communicating the one or more predetermined lighting commands ([0310]).  Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the head-mounted device taught by Shiratori by using the voice commands to control the illumination as taught by Haddick, to allow for hands-free control to reduce distractions (Haddick [0329]).
Regarding Claim 19, Shiratori teaches the system of claim 18, wherein the computing device is selected from a tablet computing device, a smartphone (5), and a digital voice assistant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844